
	
		111th CONGRESS
		2d Session
		S. 2874
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 2000 Louisiana Avenue in New Orleans,
		  Louisiana, as the Roy Rondeno, Sr. Post Office
		  Building.
	
	
		1.Roy Rondeno, Sr. Post Office
			 Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 2000 Louisiana Avenue in New Orleans, Louisiana, shall be
			 known and designated as the Roy Rondeno, Sr. Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Roy
			 Rondeno, Sr. Post Office Building.
			
	
		
			Passed the Senate
			 May 25, 2010.
			
			Secretary
		
	
	
	
